DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 61-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10648168. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same modular shelter comprising the same elements arranged in the same manner, although the claim language is arranged differently.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 61-80 is/are rejected under 35 U.S.C. 102a1 as being anticiapted by Inmon et al (3688458).
Claim 61.  Inmon discloses a modular shelter comprising: 
a plurality of walls (as seen in the figures and noted in the disclosure), the walls comprising a plurality of rigid wall panels, each wall panel comprising two side faces, a front face, a back face, a top face and a bottom face substantially parallel to the top face, wherein the bottom face of each rigid wall panel comprises a tongue (20); and 
a floor (8 and/or v9), wherein the floor defines a perimeter of the shelter, and wherein the perimeter of the shelter comprises an extrusion (the bottom 15 and/or 16) affixed thereto or formed thereon, wherein the extrusion defines a channel (where there is a channel at hollow 25  and/or 38) and is configured to releasably couple a bottom end of the rigid wall panels to the floor by mating with the tongue (20) of the bottom face of the rigid wall panels such that the tongue is seated in the channel and the extrusion thereby releasably couples the bottom end of the rigid wall panels to the floor (as seen in at least figure 4 and noted at col. 7, lines 28-31).
Claim 62.  The shelter of claim 61, further comprising a plurality of rigid top caps (the top 15 and/or 16 or the upper 18), wherein a top end of the rigid wall panels is releasably coupled to the rigid top caps and thereby stabilize the walls of the shelter as noted at least at col. 7, line 28-31).
Claim 63. The shelter of claim 62, wherein the shelter further comprises a roof (4,6), and wherein the roof comprises a roof support structure (the upper 16 and/or 7 or the upper 18) and a roof structure.

Claim 65. The shelter of claim 61, wherein the floor comprises a plurality of rigid floor panels (9,8).
Claim 66. The shelter of claim 65, wherein the floor may be configured into a folded state (where it is capable of being configured into a folded state).
Claim 67.  The shelter of claim 66, wherein in the folded state the floor forms a container configured to securely house the shelter system in a stowed configuration (where it is capable of being configured into a folded state where the floor forms a container as claimed).
Claim 68. The shelter of claim 65, wherein the rigid floor panels each comprise an underside, and wherein the underside of the rigid floor panels comprise a plurality of adjustable footings (11) releasably coupled to the underside of the rigid floor panels.
Claim 69. The shelter of claim 65, wherein the one or more of the floor panels, the wall panels and the roof structure are thermally insulated (as noted at 19; col. 3, lines3-4).

Claim 71. The shelter of claim 61, wherein the extrusion releasably couples the bottom end of the rigid wall panels to the floor at a ninety degree angle (as seen in the figures and noted in the disclosure at least at col. 4, lines 45-46).
Claim 72. The shelter of claim 61, wherein the extrusion is configured to perpendicularly couple the bottom end of the rigid wall panels to the floor (as seen in the figures and noted in the disclosure at least at col. 4, lines 45-46).
Claim 73.  Inmon discloses a modular shelter comprising: 
a plurality of walls, the walls comprising a plurality of rigid wall panels (as seen in the figures, such as any or all of 2,7,22,23,3, etc), each wall panel comprising two side faces, a front face, a back face, a top face and a bottom face substantially parallel to the top face, wherein the bottom face of each rigid wall panel comprises a tongue (20); 
a floor (9 and/or 8), wherein the floor defines a perimeter of the shelter, and wherein the perimeter of the shelter comprises an extrusion (15 and/or 16) affixed thereto or formed thereon, wherein the extrusion defines a channel (where there is a channel at hollow 25  and/or 38) and is configured to releasably couple a bottom end of the rigid wall panels to the floor by mating with the tongue of the bottom face of the rigid wall panels such that the tongue is seated in the channel and the extrusion thereby releasably couples the bottom end of the rigid wall panels to the floor (as noted at last at col. 7, lines 28-31); and 

Claim 74. The shelter of claim 73, further comprising a plurality of rigid top caps (any other of the top 15 and/or 16 or the upper 18), wherein a top end of the rigid wall panels is releasably coupled to the rigid top caps and thereby stabilize the walls of the shelter (as noted throughout the disclosure).
Claim 75.  The shelter of claim 74, wherein the roof support structure comprises a plurality of rafters (members 17), each comprising a first end and a second end comprising a rafter supporting member (119) coupled thereto; wherein the rigid top caps are configured to releasably couple to the rafter supporting members (via 20/18) to thereby form a roof support structure; and wherein the roof structure is releasably coupled to the roof support structure to thereby form the roof (as noted at least at col. 7).
Claim 76. The shelter of claim 73, wherein the extrusion releasably couples the bottom end of the rigid wall panels to the floor at a ninety degree angle (as noted at least at col. 3, lines 45-46).
Claim 77. The shelter of claim 73, wherein the extrusion is configured to perpendicularly couple the bottom end of the rigid wall panels to the floor (as noted at least at col. 3, lines 45-46).
Claim 78. The shelter of claim 73, wherein the floor comprises a plurality of rigid floor panels (8 and 9).
Claim 79.  The shelter of claim 78, wherein the floor may be configured into a folded state, and wherein in the folded state the floor forms a container configured to 
Claim 80. The shelter of claim 78, wherein the rigid floor panels each comprise an underside, and wherein the underside of the rigid floor panels comprise a plurality of adjustable footings (11) releasably coupled to the underside of the rigid floor panels.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635